RECOMMENDED FOR FULL-TEXT PUBLICATION
20 Lansing v. City of Memphis, et al. Nos. 98-5688/6743                                      Pursuant to Sixth Circuit Rule 206
                                                                                     ELECTRONIC CITATION: 2000 FED App. 0042P (6th Cir.)
                                                                                                 File Name: 00a0042p.06
                          CONCLUSION
   In summary, we find that none of the factors relied on by
the district court is sufficient to warrant a finding of state               UNITED STATES COURT OF APPEALS
action by Memphis in May under the nexus test. Moreover,
neither of the other two available tests urged by Lansing -- the                               FOR THE SIXTH CIRCUIT
public function or the state compulsion test -- offers any more                                  _________________
support for the theory of state action by Memphis in May.

                                                                                                               ;
Based on these conclusions, we hold that the district4 court

                                                                                                                
erred in finding that Memphis in May was a state actor. This                  KENNETH D. LANSING,
                                                                                                                
ruling, of course, moots the question of whether Memphis in                            Plaintiff-Appellee,
                                                                                                                
May violated the plaintiff’s First Amendment rights when it

                                                                                                                
acted periodically to remove him from the liminal area of the                                                      Nos. 98-5688/6743
festival. We therefore REVERSE the district court’s                                      v.
                                                                                                                
judgment in Lansing’s favor and VACATE the permanent                                                             >
injunction against Memphis in May. Because the plaintiff is                   CITY OF MEMPHIS; MEMPHIS          
no longer the prevailing party, there is no basis for assessing                                                 
                                                                                                Defendants, 
                                                                              PARK COMMISSION,
attorney’s fees against the defendant, and the district court’s
order to the contrary is hereby VACATED. The case is                                                            
REMANDED to the district court for further orders, as                                                           
                                                                                                                
necessary.                                                                    MEMPHIS IN MAY
                                                                              INTERNATIONAL FESTIVAL,           
                                                                                                                
                                                                                       Defendant-Appellant. 
                                                                              INC.,

                                                                                                                
                                                                                                               1
                                                                                    Appeal from the United States District Court
                                                                                 for the Western District of Tennessee at Memphis.
                                                                                No. 97-03153—Jon Phipps McCalla, District Judge.
                                                                                                Argued: November 3, 1999
                                                                                           Decided and Filed: February 4, 2000
                                                                              Before: MARTIN, Chief Judge; DAUGHTREY, Circuit
                                                                                       Judge; HILLMAN,* District Judge.
    4
      For a comparable conclusion by a sister circuit in a case presenting       *
similar facts, see United Auto Workers v. Gaston Festivals, Inc., 43 F.3d          The Honorable Douglas W. Hillman, United States District Judge
902 (4th Cir. 1995).                                                         for the Western District of Michigan, sitting by designation.

                                                                                                              1
2   Lansing v. City of Memphis, et al. Nos. 98-5688/6743          Nos. 98-5688/6743 Lansing v. City of Memphis, et al. 19

                    _________________                             by the very party who later complained of their presence. 48
F.3d at 197. As noted, the Supreme Court has also held that
                         COUNSEL                                  merely availing oneself of state-sanctioned remedies or
                                                                  procedures, without more, does not render private action
ARGUED: Thomas J. Walsh, Jr., FORD & HARRISON,                    public. The facts here indicate that in every case, a Memphis
Memphis, Tennessee, for Appellant. Nathan W. Kellum,              in May representative first approached Lansing and asked him
McNABB, HOLLEY & WALDROP, Memphis, Tennessee,                     to move. He refused to leave unless a police officer ordered
for Appellee. ON BRIEF: Thomas J. Walsh, Jr., Herbert E.          him to do so. The Memphis in May representative found an
Gerson, FORD & HARRISON, Memphis, Tennessee, for                  officer and asked for assistance, and the officer complied. If
Appellant. Nathan W. Kellum, McNABB, HOLLEY &                     this were all that was required to find state action, then every
WALDROP, Memphis, Tennessee, for Appellee.                        private citizen who solicited the aid of the police in resolving
                                                                  disputes or in ejecting unwanted persons would be
                    _________________                             transformed into a state actor. A mere request for assistance
                                                                  from an available police officer cannot be sufficient to form
                        OPINION                                   a nexus between the state and the private action.
                    _________________
                                                                     Furthermore, the letter to the director of police services
   MARTHA CRAIG DAUGHTREY, Circuit Judge. After he                from the city attorney’s office regarding expressive activity
was asked to move from an area near a festival in a city park,    near Memphis in May events in no way indicates a nexus
Kenneth D. Lansing, a self-identified “street preacher,” filed    between the city and Memphis in May’s actions; in fact, it is
federal and state constitutional claims against the City of       the best evidence the record provides to show that Memphis
Memphis, the Memphis Park Commission, and Memphis in              in May and the city were operating as independent decision-
May International Festival, Inc., alleging violations of his      makers during the festival. The letter is quite emphatic in
freedom of religion, speech, association, and assembly, and of    communicating to city police officers the clear boundary
his right to equal protection under the law. Following a          between public forums controlled by the city, in which
consolidated hearing on the merits of Lansing’s claim, the        officers were directed to permit protected expressive activity,
district court denied the defendants’ motions for summary         and the areas leased and controlled by Memphis in May. The
judgment and issued a permanent injunction barring each of        city does not attempt to instruct its agents regarding activities
the defendants from “prohibiting Mr. Lansing’s expressive         by Memphis in May, or in areas controlled by Memphis in
activities” within a specified area. Subsequently, the district   May. It merely clarifies the duties of officers in areas
court granted Lansing’s motion for attorney’s fees pursuant to    controlled by the city, stating that “[n]o matter how close
42 U.S.C. §1988.                                                  individuals get to the described areas, as long as they do not
   Only Memphis in May has appealed the injunction,               cross the leased areas, they are permitted to engage in
contending that it is not a state actor and therefore owes no     protected expressive activities.” No public-private nexus is
First Amendment duties to Lansing, and alternatively, that if     indicated.
it does owe such duties, it did not impose any unreasonable
restrictions on Lansing’s speech. In a separate but
consolidated appeal, Memphis in May argues that the award
of attorney’s fees should be reversed with respect to Memphis
in May, on the grounds that the city has already paid
18 Lansing v. City of Memphis, et al. Nos. 98-5688/6743              Nos. 98-5688/6743 Lansing v. City of Memphis, et al.            3

the case at hand, there is no evidence that Memphis in May’s         Lansing’s fees in full, and alternatively, that Lansing is
board of directors or its executive committee had anything to        ineligible for attorney’s fees under the statute once the district
do with the decision to ask Lansing to move outside the              court’s ruling on the merits is reversed.
barricade, let alone that the two public officials on the
executive committee exerted any undue influence over the                After careful review of the factual record and the relevant
decision-making of their seven colleagues. There cannot be           law, we conclude that Memphis in May was not a state actor
any nexus between the state and Memphis in May’s action              (rendering moot the constitutional question), and we therefore
based on the composition of Memphis in May’s board.                  find it necessary to reverse the judgment of the district court.
                                                                     It follows that Memphis in May is not liable for the plaintiff’s
   Sixth, communications between the city attorney’s office          attorney’s fees.
and Memphis in May regarding Lansing do not indicate that
the city dictated Memphis in May’s decision to remove                   FACTUAL AND PROCEDURAL BACKGROUND
Lansing. Certainly, here more than anywhere there is a link
between acts fairly attributable to the state and acts taken by        Memphis in May International Festival, Inc. is a not-for-
Memphis in May with regard to Lansing. However, scrutiny             profit corporation qualified for tax exempt status under
of the content of the correspondence reveals nothing more            section 501(c)(3) of the Internal Revenue Code. Its stated
than an alert to the situation, an offer to assist, and a request    mission is “to generate tourism, foster international
to act cautiously in order to avoid a lawsuit. Nowhere in the        commercial trade and enhance the quality of life in the
letter from the city attorney’s office to Memphis in May’s           Memphis-Mid-South area through the organization,
attorney is there any language suggesting or requiring that          production, and/or promotion of public activities and
Memphis in May eject Lansing from the festival; in fact, if          education programs focusing on foreign nations and diverse
anything, the letter counsels a rather more conservative             cultures.” The corporation is run by a volunteer board of
approach, urging that Memphis in May “remember the                   directors, which is itself governed by a nine-member
balance” between constitutional rights and festival fun, and         executive committee. Two of the nine committee members
reminding planners that “borders for festival activities . . . can   are selected by city and county representatives.
not infringe on protected constitutional rights.” Although this
single letter indicates that the city knew about Lansing’s             In furtherance of its mission, Memphis in May organizes an
complaint against Memphis in May, and that it was concerned          annual festival held in Memphis during the month of May,
that the law be upheld, it does not indicate a nexus so close        known as “Memphis in May.” The festival includes a number
that Memphis in May’s subsequent actions with respect to             of events throughout the month; however, the three largest
Lansing can be attributed to the state.                              events sponsored by Memphis in May are the Beale Street
                                                                     Music Festival, the World Championship Barbecue Cooking
  Finally, neither the supply of police officers to help enforce     Contest, and the Sunset Symphony. Each of these events is
Memphis in May’s decision to remove Lansing, nor the city’s          held on a different weekend in May in Tom Lee Park, and
instruction to its officers not to interfere with expressive         each routinely draws over 200,000 people.
speech activity outside the leased space, indicates a nexus
sufficient to attribute Memphis in May’s actions to the state.         Memphis in May receives funding for its festival from a
In Ellison v. Garbarino, we held that police assistance in the       variety of sources, including gate receipts, private
lawful exercise of self-help does not convert private action to      contributions, sponsorships, and local government. In the
public action. In that case as here, the police were solicited       years 1995 - 1997, Memphis in May’s total revenues ranged
                                                                     from approximately $2.5 million - $3.9 million. During that
4   Lansing v. City of Memphis, et al. Nos. 98-5688/6743           Nos. 98-5688/6743 Lansing v. City of Memphis, et al. 17

same time period, the combined public support from city,             Fourth, the fact that the city required Memphis in May to
county and state governments ranged from 1.8% - 2.3% of            coordinate with city agencies regarding the regulation of
total revenues. Gate receipts for that period totaled between      alcoholic beverages, advertising, traffic and security at the
63.4% - 73.5% of revenues.                                         festival, far from establishing a nexus between them, in fact
                                                                   demonstrates the independence of their operations. By
   For each of the years 1995, 1996, and 1997, Memphis in          conditioning the lease, the use agreement, and the council
May signed a lease agreement with the City of Memphis for          resolution on Memphis in May’s compliance with city
Tom Lee Park and a park use agreement with the Memphis             regulations and authorities, the city and Memphis in May
Park Commission, and requested and received a Memphis              clearly established separate spheres of responsibility for the
City Council resolution closing the streets surrounding the        festival period. Memphis in May was responsible for
festival site to vehicular traffic. The substantive terms of       organizing the festival and making all appropriate
these documents did not change in any material respect from        administrative and logistic contacts, while Memphis retained
year to year, with the exception of the park use agreement,        responsibility for all the traditional functions of government,
which was revised for 1997. The property covered by the            such as controlling traffic, maintaining security, and
lease included “all curbs, sidewalks, and abutments and any        regulating alcohol consumption.
other public property within, on the boundary, or immediately
contiguous to the Property.” According to the park use               Furthermore, the level of regulation to which Memphis in
agreement (in all years), for the purpose of the Memphis in        May was subjected for a single month-long festival cannot
May events, “the boundaries of Tom Lee Park shall be: a. The       compare with the degree of state regulation in enterprises
tract of land west of Riverside Drive generally known as Tom       such as insurance, schooling, worker’s compensation, or
Lee Park; b. Riverside Drive if closed to traffic . . . ”          electrical utilities. Yet, even in these extensively regulated
                                                                   arenas, the courts have been unwilling to find that state
    The lease further provides that “Lessee shall comply with      regulation alone is sufficient to impute the actions of the
the directives of the Memphis Police Department and the            regulated entity to the state.           See, e.g., American
Memphis Fire Department to minimize interference with              Manufacturers, 119 S. Ct. 977; Rendell-Baker, 457 U.S. 830;
traffic in and out of said area so as not to create a nuisance”    Blum, 457 U.S. 991; Jackson, 419 U.S. 345; Adams, 855 F.2d
and “Lessee shall not create or allow any nuisance to exist on     312; Crowder, 740 F.2d 447. Coordinating traffic control and
said property and to abate any nuisance that may arrive            security with city police is not a sufficient nexus to attribute
promptly and free of the expense of the Lessor . . . ” The         Memphis in May’s actions to the state.
1997 park use agreement states that “Applicant shall provide
. . . Security and/or Traffic Control based on the guideline for      Fifth, the presence of two public officials on the Memphis
1,000-20,000 attendees of two (2) Officers per 1,000 and;          in May board in this case fails to satisfy the nexus test. In
20,000 or more, one (1) additional Officer [p]er 1,000.” The       Crowder v. Conlan, this court held that even when a hospital
city council resolution included a clause stating: “BE IT          board was responsible for the decision which resulted in the
FURTHER RESOLVED that in each case, streets will open              alleged civil rights violation, the presence of two pubic
before the time listed if the streets are cleared and approved     officials on the board of thirteen members was insufficient to
by Memphis Police Department Traffic Bureau.” Finally, the         create a close nexus between the board’s decision and the
1997 park use agreement provided that “[t]he applicant             state. 740 F.2d at 451. In Adams v. Vandemark, the court
accepts responsibility for determining and complying with all      came to a similar conclusion regarding a board one-third of
applicable rules, regulations, ordinances, statutes , policies,    whose members were public officials. 855 F.2d at 317. In
16 Lansing v. City of Memphis, et al. Nos. 98-5688/6743             Nos. 98-5688/6743 Lansing v. City of Memphis, et al.                 5

that Lansing move outside the barricades. See, e.g., Burton,        and procedures of federal, state, county and city authorities
365 U.S. at 724 (finding it significant that “profits earned by     and agencies.”
discrimination not only contribute to, but also are
indispensable elements in, the financial success of a                 Memphis in May events in Tom Lee Park are ticketed. In
government agency” when holding that restaurant was state           order to enforce the ticket-admission policy, temporary
actor (emphasis added)). There is no evidence in the record         barricades are erected around the event area, with entrance
to indicate that any economic benefit the city received from        gates at the north and south ends of the park. Beyond the
Memphis in May’s activities depended on the removal of              event barricades are street barriers indicating that the streets
Lansing from the festival.                                          contiguous to the park are closed to vehicles. The area
                                                                    between the street barriers and the event barriers is open to
   Second, the fact that Memphis in May received a small part       the general public at no charge. Vending and ticketing booths
of its funding from government sources is not enough to             are located in this liminal space, as are check-in sites for
convert its decisions to state action. As noted, the Supreme        members of the press and Memphis in May volunteers.
Court and this circuit have held that even in cases where           Patrons of the festival also line up in this area as they wait
private entities received virtually all of their funding from the   their turn for admission.
state, that fact alone was insufficient to establish a close
nexus between the state and the activity of the private entity.        Kenneth Lansing is a Christian who believes that he is
In this case, the record indicates that Memphis in May never        discharging a duty to God by public proclamation and
received more than 3% of its revenues from government               communication of his faith. In fulfilment of this duty,
sources during the period at issue. Such limited public             Lansing seeks out public locations that have access to a
support is simply not enough to require that we impute              maximum number of passers-by, where he engages in
Memphis in May’s actions to the state.                              religious speech including preaching, counseling, handing out
                                                                    literature, and holding signs and banners. In the years since
   Third, the fact that Memphis in May leased Tom Lee Park          1989, Lansing has chosen areas near Memphis in May events
and contiguous public ways from the city does not convert it        in Tom Lee Park as a venue for his message. His preferred
from a private to a state actor. We have been consistent in         location is an area on Riverside Drive, outside the north gate
holding that a lease for public land or facilities from the         in the strip between the traffic barricades and the event
government is insufficient evidence of a nexus between the          barricades. He chooses this area expressly because it affords
state and the activities that take place on the land. See           him the best opportunity to reach the maximum number of
Wolotsky, 960 F.2d at 1336; Adams, 855 F.2d at 316;                 people with his message.
Crowder, 740 F.2d at 450, 453. Nor is the fact that the city
received a percentage of gross sales of beer indicative of a          Each year since 1995, during peak attendance periods,
sufficiently close nexus between Memphis and Memphis in             Memphis in May officials have asked Lansing to move from
May. While such an arrangement may have given the city an           his chosen location to an area outside the traffic barricades,
economic interest in the success of the beer vendors, nothing       approximately 50-300 feet away.1 Lansing has responded
indicates any connection between beer sales and Lansing’s
presence in the liminal space. See Burton, 365 U.S. at 724.
This limited profit-sharing agreement is insufficient to impute         1
                                                                          Lansing’s complaint includes claims based on events occurring in
Memphis in May’s request of Lansing to the city.                    1995, 1996, and 1997. The district court ruled that the 1995 and 1996
                                                                    claims were time-barred, presumably by Tennessee’s one-year statute of
                                                                    limitations for “civil actions for compensatory or punitive damages, or
6     Lansing v. City of Memphis, et al. Nos. 98-5688/6743                  Nos. 98-5688/6743 Lansing v. City of Memphis, et al. 15

each time by indicating that he would move only at the                      assistance of state officials’ cannot [properly be considered
request of a police officer. In each case a police officer was              state action]”); Edmonson v. Leesville Concrete Co., Inc.,
summoned to make the request, and Lansing moved without                     500 U.S. 614, 622 (1991) (“private use of state-sanctioned
incident.                                                                   private remedies or procedures does not rise, by itself, to the
                                                                            level of state action”); Ellison, 48 F.3d at 197 (holding that
  On May 29, 1996, Lansing’s attorney initiated                             police assistance in lawful exercise of self-help does not
correspondence with city officials, seeking assurances that                 convert private action to state action).
Lansing’s perceived right to speak in the liminal area between
barriers at the Memphis in May events would be protected.                      The district court was correct in identifying several of the
On July 31, 1996, the Memphis city attorney’s office                        aforementioned nexus test factors as the relevant law for this
responded to Lansing’s request, stating:                                    case. Nevertheless, throughout its analysis of Memphis in
                                                                            May’s relationship with the City of Memphis, the court drew
    The City of Memphis agrees that Mr. Lansing has certain                 conclusions that in many instances are in direct conflict with
    constitutional rights to engage in protected speech. It is              the principles identified above. As justification for its finding
    our position to ensure that for the 1997 Memphis in May                 that Memphis in May was a state actor when it asked Lansing
    Festival that we provide information to the festival                    to move outside the traffic barricades, the court listed the
    organizers as well as to the Memphis Police Department                  economic benefit to the city of the festival; city and state
    regarding any limitations that may be placed on those                   funding of Memphis in May; Memphis in May’s lease of city
    who wish to engage in protected speech.                                 property and payment of fees for vendor’s booths; city
                                                                            regulations regarding alcoholic beverages, advertising, traffic
That same day, the city attorney’s office wrote to Memphis in               and security at the festival; the presence of two public
May’s attorney, saying:                                                     officials on the Memphis in May board; communications
                                                                            between the city attorney’s office and Memphis in May
    The City Attorney’s Office is willing to assist you and                 regarding Lansing; and the provision of police officers to help
    Memphis in May officials in determining what are                        enforce Memphis in May’s decision to remove Lansing.
    constitutional legal boundaries for protected speech . . .              Although a common sense perusal of this list might suggest
    All things considered it is imperative that there is better             that Memphis in May and the city cooperated in the
    coordination between Memphis in May officials and the                   presentation of Memphis in May events, mere cooperation
    City to ensure that protected constitutional rights are not             simply does not rise to the level of merger required for a
    abridged . . . I would only ask that when negotiations are              finding of state action.
    underway this year that you remember the balance
    between . . . competing interests when Memphis in May                     First, the fact that Memphis in May confers an economic
    is drawing the borders for the festival activities. Those               benefit on the city by operating the festival is insufficient to
    borders cannot infringe on protected constitutional rights.             establish that Memphis in May is a state actor. A great many
                                                                            private entities confer economic benefits on the state without
                                                                            their activities being imputed to the state; consider, as
                                                                            examples, major employers or home football teams.
both, brought under the federal civil rights statutes”. T.C.A. § 28-3-
104(a)(3). Although the incidents of 1995 and 1996 are outside the          Furthermore, the test requires a close nexus not merely
statutory period, many of the events described from that time period shed   between the city and Memphis in May in general, but
light on the question of whether Memphis in May operated as a state actor   specifically between the city and Memphis in May’s request
in 1997. Hence, a description of those events is included.
14 Lansing v. City of Memphis, et al. Nos. 98-5688/6743             Nos. 98-5688/6743 Lansing v. City of Memphis, et al.             7

costs and paid medical expenses of more than 90% of                    On April 25, 1997, Lansing’s attorney again wrote to the
patients); Wolotsky, 960 F.2d at 1336 (finding private not-for-     city attorney’s office requesting assurances that Lansing
profit corporation which derived “a significant portion of its      would be permitted to engage in religious speech activities
funding from the government” and which leased one of its            “on Riverside Drive, as well as other public property” during
facilities from the government at nominal cost was not a state      the 1997 Memphis in May events. On May 2, 1997, the city
actor); Adams, 855 F.2d at 316 (holding private not-for-profit      attorney’s office sent a letter to the director of police services,
corporation was not a state actor, even though funded “almost       requesting that
entirely by public sources” and leasing office space from the
city for a nominal fee); Crowder, 740 F.2d at 450, 453                [officers on duty during Memphis in May activities be]
(holding state was not responsible for private hospital’s             reminded that public streets and parks are public forums
personnel decisions even if hospital derived “a considerable          and individuals can engage in First Amendment activities
percentage of its revenues from government funding” and               without running afoul of the law so long as they do not
county was “owner and lessor of the hospital’s physical               present a danger to themselves or others or impede traffic
plant”).                                                              . . . This is a special situation because Memphis in May
                                                                      officials have leased space from the City for a limited
   The minority presence of public officials on the board of a        time . . . No matter how close individuals get to the
private entity does not render the entity a state actor; nor does     [leased] areas, as long as they do not cross the leased
the mere approval or acquiescence of the state in private             area, they are permitted to engage in protected expressive
activity. See, e.g., Blum, 457 U.S. 991 (“Mere approval of or         activities.
acquiescence in the initiatives of a private party is not
sufficient to justify holding the State responsible for those       Finally, on the same day, the city attorney’s office wrote to
initiatives under the terms of the Fourteenth Amendment”);          Lansing’s attorney, including a description of the leased area
Jackson, 419 U.S. 345 (“Approval by a state utility                 and saying: “Your client should feel free to engage in
commission of such a request from a regulated utility, where        protected expressive activities, within the confines of the law,
the commission has not put its own weight on the side of the        in the areas that are not included in the attached description.”
proposed practice by ordering it, does not transmute a practice
initiated by the utility and approved by the commission into          On at least two different occasions that May, Lansing
‘state action’”); Adams, 855 F.2d 312 (holding private not-         appeared outside the entrance gates of the Memphis in May
for-profit corporation was not a state actor, even though state     festival, in the space between barricades, and began
law required one-third of its board to be public officials, since   preaching, counseling, leafleting and holding signs. When,
board had no direct involvement in challenged action);              after some time, Memphis in May representatives asked him
Crowder, 740 F.2d 447 (holding state was not responsible for        to move off the leased property, he responded that he would
private hospital’s personnel decisions even if two of the           only move at the request of a police officer. An officer was
thirteen board members were public officials).                      summoned and made the request, and Lansing moved.

  Finally, the cases indicate that utilization of public services     In December 1997, Lansing filed suit pursuant to 42 U.S.C.
by private actors does not convert private action to state          §§ 1983 and 1988 against the City of Memphis, the Memphis
action. See American Manufacturers, 119 S. Ct. at 987                Park Commission, and Memphis in May, alleging violations
(holding that “a private party’s mere use of the State’s dispute    of his state and federal constitutional rights. He sought
resolution machinery, without the ‘overt, significant               declaratory and injunctive relief and damages. Subsequently,
                                                                    the City of Memphis (for itself and on behalf of its
8     Lansing v. City of Memphis, et al. Nos. 98-5688/6743      Nos. 98-5688/6743 Lansing v. City of Memphis, et al. 13

subdivision, the Memphis Park Commission) and Memphis           a positive test cannot be adequately formulated in the abstract,
in May both filed summary judgment motions. In April, the       both this circuit and the Supreme Court have nevertheless
court entered judgment for Lansing and permanently enjoined     identified some factors which are decidedly insufficient, by
all defendants “from prohibiting Lansing’s expressive           themselves, to justify a finding of a close nexus between the
activities within the leased areas of Riverside Drive outside   state and a private actor.
the north and south gates.” In his memorandum and opinion
and order, the district judge made the following conclusions       Consequently, it is now well-established that state
of law:                                                         regulation, even when extensive, is not sufficient to justify a
                                                                finding of a close nexus between the state and the regulated
    ! Lansing’s claims with respect to events occurring in      entity. See, e.g., American Manufacturers, 119 S. Ct. 977
    1995 and 1996 were time-barred, and only the events of      (holding that despite location in state’s “regulatory web,”
    May 1997 were properly before the court.                    private insurer’s decision to withhold payment for disputed
                                                                worker’s compensation claim not attributable to the state);
    ! The City of Memphis and its subdivision the Memphis       Rendell-Baker v. Kohn, 457 U.S. 830 (1982) (holding private
    Park Commission “actively participated in barring Mr.       school’s personnel decisions not attributable to the state,
    Lansing’s speech,”and hence there was state action on       despite “extensive regulation of the school generally”); Blum
    the part of the city.                                       v. Yaretsky, 457 U.S. 991 (1982) (refusing to hold New York
                                                                State responsible for nursing home’s patient transfer
    ! The nexus between the activities of the city and of       decisions, “although it is apparent that nursing homes in New
    Memphis in May was sufficiently close to attribute the      York are extensively regulated”); Jackson, 419 U.S. 345
    action of Memphis in May to the state, and hence there      (refusing to find state action in electric company’s decision to
    was state action on the part of Memphis in May.             terminate service, notwithstanding that it was “a heavily
                                                                regulated utility with at least something of a governmentally
    ! Lansing’s speech warranted protection under the First     protected monopoly”); Adams v. Vandemark, 855 F.2d 312
    Amendment.                                                  (6th Cir. 1988) (holding private not-for-profit corporation was
                                                                not a state actor, even though subject to state and federal
    ! The area between the event barriers and the traffic       regulation); Crowder v. Conlan, 740 F.2d 447 (6th Cir. 1984)
    barriers was a traditional pubic forum.                     (holding state was not responsible for private hospital’s
    ! The defendants’ restrictions on Lansing’s speech were     personnel decisions even if state regulation was “extensive
    not narrowly tailored to serve a significant government     and detailed”).
    interest, nor did they leave open ample alternative            Equally well-established is the principle that neither public
    channels of communication.                                  funding nor private use of public property is enough to
    ! Injunctive relief was appropriate, but since Lansing      establish a close nexus between state and private actors. See,
    did not present proof as to damages, damages would not      e.g., Rendell-Baker, 457 U.S. 830 (finding private school’s
    be awarded.                                                 personnel decisions not attributable to the state, despite the
                                                                fact that “virtually all of the school’s income was derived
   In the wake of the district court’s ruling, Memphis in May   from government funding””); Blum, 457 U.S. 991 (refusing
filed its notice of appeal, and Lansing moved for an award of   to hold New York state responsible for nursing home’s patient
attorney’s fees, pursuant to 42 U.S.C. § 1988. Each of the      transfer decisions, even though the state subsidized operating
12 Lansing v. City of Memphis, et al. Nos. 98-5688/6743             Nos. 98-5688/6743 Lansing v. City of Memphis, et al.          9

Wolotsky, 960 F.2d at 1335. Lansing urges that this test is         defendants opposed the motion for attorney’s fees, arguing
met here, since the city attorney’s office corresponded with        that the district court should not rule on it until the pending
Memphis in May’s attorney regarding Lansing, and because            appeal on the merits was resolved. However, the district
city police officers asked Lansing to move from the liminal         court entered an order granting Lansing’s motion; Memphis
area. However, neither of these actions imply “such coercive        in May filed its notice of appeal of that order as well; and the
power” that the choice of Memphis in May to request that            two appeals have now been consolidated. In the meantime,
Lansing move outside the traffic barricades must “in law” be        the City of Memphis has paid Lansing the full amount of
deemed that of the city.                                            attorney’s fees sought in his post-judgment motion.
  The record indicates only one letter from the city attorney’s                            DISCUSSION
office to Memphis in May’s attorney, which includes simply
an offer to assist in the determination of “constitutional legal      Pursuant to Fed. R. Civ. P. 52(a), findings of fact by a
boundaries for protected speech,” and a request to consider         district judge are not reversed unless “clearly erroneous.”
the issue when planning the next year’s event. This is hardly       Owens-Illinois, Inc. v. Aetna Cas. & Sur. Co., 990 F.2d 865,
“significant encouragement” of Memphis in May’s decision            870 (6th Cir. 1993). We review de novo conclusions of law
to ask Lansing to leave; in fact, if anything, it seems to          and mixed questions of law and fact. Golden v. Kelsey-Hays
encourage the opposite result. Furthermore, the involvement         Co., 73 F.3d 648, 653 (6th Cir. 1996); Sandler v. AII
of Memphis police officers in Lansing’s removal from the            Acquisition Corp., 954 F.2d 382, 384-5 (6th Cir. 1992).
liminal space occurred solely at Lansing’s own request.
Again, this can hardly be seen as an exercise of “coercive                           State Action Requirement
power” over Memphis in May by the city; but for Lansing’s
insistence, the city would not have been involved at all. We           It is undisputed that First and Fourteenth Amendment
therefore conclude that the state compulsion test is not met.       protections, codified in 42 U.S.C. § 1983, are triggered only
                                                                    in the presence of state action and that a private entity acting
                      c. The Nexus Test                             on its own cannot deprive a citizen of First Amendment
                                                                    rights. See, e.g., Flagg Brothers Inc. v. Brooks, 436 U.S. 149
   Under the nexus test, “the action of a private party             (1978) (“most rights secured by the Constitution are protected
constitutes state action when there is a sufficiently close         only against infringement by governments”); Hudgens v.
nexus between the state and the challenged action of the            NLRB, 424 U.S. 507 (1976) (“It is, of course, a commonplace
regulated entity so that the action of the latter may be fairly     that the constitutional guarantee of free speech is a guarantee
treated as that of the state itself.” Wolotsky, 960 F.2d at 1335.   only against abridgment by government, federal or state.”).
The cases establish no clear standard for identifying a             Memphis in May contends that the district court erred when
“sufficiently close nexus.” Rather, the Supreme Court               it ruled that Memphis in May, despite its status as a private
reminds us that “readily applicable formulae may not be             corporation, operated as a state actor in ejecting Lansing from
fashioned” for finding state action in civil rights cases; such     the area between the barricades.
a finding “can be determined only in the framework of the
peculiar facts or circumstances present.”             Burton v.        However, a private entity can be held to constitutional
Wilmington Parking Authority, 365 U.S. 715, 726 (1961); see         standards when its actions so approximate state action that
also Lugar, 457 U.S. 922, 939 (calling the state action             they may be fairly attributed to the state. See, e.g., American
determination a “necessarily fact-bound inquiry”). Although         Manufacturers Mutual Insurance Co. v. Sullivan, 119 S. Ct.
977, 985 (1999); Lugar v. Edmonson Oil Co., Inc., 457 U.S.
10 Lansing v. City of Memphis, et al. Nos. 98-5688/6743                     Nos. 98-5688/6743 Lansing v. City of Memphis, et al. 11

922, 937 (1982). The Supreme Court in Lugar identified a                    express condition of both the lease and the park use
two-part approach to the question of “fair                                  agreement was that Memphis in May would “comply with the
attribution,”effectively requiring that the action be taken (a)             directives of the Memphis Police Department and the
under color of state law, and (b) by a state actor. See Lugar,              Memphis Fire Department to minimize interference with
457 U.S. at 937. In this circuit we have applied three tests to             traffic in and out of said area” and “provide . . . Security
help in determining when the Lugar conditions are met.                      and/or Traffic Control based on the guideline” furnished by
These are: (1) the public function test; (2) the state                      the city agency. Additionally, according to the city council
compulsion test; and (3) the symbiotic relationship or nexus                resolution, “streets will open before the time listed if the
test. See, e.g., Brentwood Academy v. Tennessee Secondary                   streets are cleared and approved by Memphis Police
Schools Athletic Association, 180 F.3d 758, 763 (6th Cir.                   Department Traffic Bureau.” These provisions indicate quite
1999); Ellison v. Garbarino, 48 F.3d 192, 195 (6th Cir.                     clearly that although Memphis in May had permission from
1995); Wolotsky v. Huhn, 960 F.2d 1331 (6th Cir. 1992).                     the city to put its streets to special use during the time of the
Each should be considered in turn.                                          festival, the city retained ultimate control of the streets at all
                                                                            times. The City of Memphis, not Memphis in May, made the
                  a. The Public Function Test                               decision to close Riverside Drive to traffic, and the City of
                                                                            Memphis retained decision-making authority over issues of
  The public function test requires that “the private entity                traffic control and safety. There is nothing in the record to
exercise powers which are traditionally exclusively reserved                indicate that Memphis in May usurped “powers which are
to the state, such as holding elections or eminent domain.”                 traditionally exclusively reserved to the state” by applying for
Wolotsky, 960 F.2d at 1335 (internal citations omitted). See                and 3receiving permission to put the street to a special, limited
also Jackson v. Metropolitan Edison Co., 419 U.S. 345, 351                  use. Hence, we conclude that the public function test is not
(1974) (holding that provision of utility service is not a power            met here.
reserved exclusively to the state).
                                                                                              b. The State Compulsion Test
   Lansing asserts that in the operation of its festival,
Memphis in May maintained control over the public streets                     The state compulsion test requires that a state “exercise
surrounding Tom Lee Park, a function usually reserved to the                such coercive power or provide such significant
city. We need not reach the question of whether control of                  encouragement, either overt or covert, that in law the choice
city streets is a public function in the tradition of eminent               of the private actor is deemed to be that of the state.”
domain and public elections, however, because Lansing fails
to establish that Memphis in May actually had exclusive
control of the streets surrounding the festival. Although it is
true that Memphis in May was the lessee and/or licensee of                  citizen must comply with the law, perhaps not every user of Tom Lee
the streets in question and, as such, 2exercised more control               Park is expected to determine the applicable law.
over them than the average citizen, it is also true that an                     3
                                                                                   Lansing also asserts, in the alternative, that “Memphis in May sets
                                                                            itself up as decision-maker, judging who can be on Riverside Drive and
    2                                                                       who can speak on that street. It is precisely this authoritative role that
      See, e.g., the park use agreement, by which Memphis in May            subjects Memphis in May to constitutional scrutiny.” This argument begs
“accepts responsibility for determining and complying with all applicable   the question, however. If Memphis in May is found to be a private actor,
rules, regulations, ordinances, statutes, policies, and procedures of       it can judge who can speak on Riverside Drive without constitutional
federal, state, county and city authorities and agencies.” While every      scrutiny.